internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp 6-plr-147900-01 date date number release date index number legend commonparent distributing1 distributing2 controlled1 controlled2 subsidiary1 subsidiary2 subsidiary3 statea stateb statec stateagencya federalagencya federalagencyb plr-147900-01 businessa businessb businessbactivity assetsa assetsb organizationa organizationb dollar_figureaa dollar_figurebb dollar_figurecc datea dateb datec year1 year2 year3 chapter xyz title ccc section a a section b b dear plr-147900-01 this is in response to your authorized representative’s letter dated date requesting rulings under sec_355 of the internal_revenue_code the code with respect to a proposed series of transactions the ruling_request additional information was received in subsequent letters submitted by mail and facsimile the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process summary of facts commonparent a statea corporation is the common parent of a consolidated_group commonparent is a public_utility holding_company and owns directly or indirectly all or substantially_all of the outstanding_stock of domestic electric utility subsidiaries and other subsidiaries commonparent’s common_stock is publicly traded two of commonparent’s domestic electric utility subsidiaries distributing1 and distributing2 sometimes referred to herein collectively as the distributing corporations are the subject of this letter_ruling as of the date of the ruling_request commonparent owns of the common_stock of distributing1 a stateb corporation commonparent’s stock ownership represents of the voting power of distributing1 commonparent has owned of the outstanding common_stock of distributing1 for more than five years distributing1 has outstanding shares of cumulative preferred_stock the holders of which are not entitled to vote for the election of directors as of the date of the ruling_request commonparent owns of the common_stock of distributing2 a stateb corporation commonparent’s stock ownership represents of the voting power of distributing2 commonparent has owned such stock of distributing2 for more than five years distributing2 has outstanding shares of cumulative preferred_stock certain classes of which entitle the holders to vote for the election of directors the outstanding series of cumulative preferred_stock of distributing1 and distributing2 represent less than of the vote and less than of the value of each of distributing1 and distributing2 respectively distributing1 and distributing2 is each a vertically-integrated electric utility that provides service to customers in parts of stateb distributing1 and distributing2 are subject_to regulation in stateb by stateagencya as well as by several federal agencies including federalagencya and federalagencyb distributing1 and distributing2 currently use the accrual_method of accounting plr-147900-01 commonparent also owns of the outstanding_stock of subsidiary1 a statea corporation which provides various services at cost to commonparent distributing1 distributing2 and other subsidiaries of commonparent subsidiary2 is an existing first-tier subsidiary of commonparent subsidiary2 was incorporated on datea in statec on dateb commonparent acquired of the outstanding_stock of subsidiary2 in a tax-free reorganization distributing1 currently is directly engaged in businessa and businessb in stateb distributing1 began businessa and businessb in year1 more than five years preceding the date of the ruling_request and has been continuously engaged in such businesses since that time distributing2 currently is also directly engaged in businessa and businessb in stateb distributing2 began businessa and businessb in year2 more than five years preceding the date of the ruling_request and has been continuously engaged in such businesses since that time businessb has assetsa and assetsb distributing1 and distributing2 currently own and operate their respective assetsb pursuant to a federalagencya opinion pertaining to a prior transaction organizationb performs certain functions with respect to the assetsa of distributing1 and distributing2 however each of distributing1 and distributing2 currently owns their respective assetsa and performs active and substantial management functions with respect to their respective assetsa in order to meet the requirements set forth in chapter xyz to title ccc of the stateb statutory law the stateb code in particular section a a of the stateb code and to further the current business policies and objectives of commonparent as represented infra the following transaction has been proposed i distributing1 and distributing2 will each form a wholly-owned corporation controlled1 and controlled2 respectively and sometimes referred to herein collectively as the controlled corporations and will contribute its businessb assets assetsa and assetsb to such subsidiary in exchange for of the sole outstanding class of capital stock of such subsidiary the businessb asset drop-down ii distributing1 will then distribute of the outstanding capital stock of controlled1 the controlled1 stock and distributing2 will then distribute of the outstanding capital stock of controlled2 the controlled2 stock to commonparent the sole holder of each subsidiary’s outstanding common_stock the spin-off it is the intention of commonparent that the holders of the outstanding series of cumulative preferred_stock in distributing1 and distributing2 will not participate in the spin-off neither distributing1 nor distributing2 will retain any shares of the controlled1 stock or the controlled2 stock respectively following the spin-off plr-147900-01 iii commonparent will then contribute all of the controlled1 stock and the controlled2 stock to subsidiary2 the subsidiary2 stock drop-down immediately following completion of the transactions described above subsidiary2 will form a first-tier wholly-owned limited_liability_company subsidiary3 under the laws of the state of stateb by contributing cash in an amount to be determined in exchange for of the sole outstanding class of member interests in subsidiary3 controlled2 will then merge pursuant to the laws of the state of stateb into subsidiary3 the merger with subsidiary3 as the surviving entity following the merger subsidiary3 will continue to be a first-tier wholly-owned subsidiary of subsidiary2 references herein to controlled2 include subsidiary3 where relevant prior to the businessb asset drop-down the spin-off and the subsidiary2 stock drop-down commonparent intends to cause subsidiary2 directly or indirectly to incur third-party debt either through the capital markets or through borrowings with unrelated financial institutions in the amount of approximately dollar_figureaa which amount represents the sum of the outstanding indebtedness associated with the assetsa and assetsb being transferred by distributing1 and distributing2 to controlled1 and controlled2 respectively in the businessb asset drop-down commonparent then intends to cause subsidiary2 to dividend the approximately dollar_figureaa of third-party debt proceeds to commonparent and commonparent will contribute approximately dollar_figurebb of the proceeds to the capital of distributing1 and approximately dollar_figurecc of the proceeds to the capital of distributing2 finally commonparent intends that distributing1 and distributing2 will use the proceeds to pay off the portion of the outstanding indebedness ie first mortgage bonds associated with the assetsa and assetsb being transferred by distributing1 and distributing2 to controlled1 and controlled2 respectively in the businessb asset drop-down at this point commonparent will proceed with the businessb asset drop-down the spin-off and the subsidiary2 stock drop-down as outlined immediately above after the spin-off and the subsidiary2 stock drop-down distributing1 distributing2 controlled1 controlled2 and subsidiary2 will use the accrual_method of accounting and will have a tax_year ending datec following the spin-off and the subsidiary2 stock drop-down distributing1 and distributing2 each will continue to be directly engaged in businessa the businessa active business and subsidiary2 operating through controlled1 and controlled2 will be directly engaged in businessb the businessb active business in stateb reference in representation c infra to the distributing1 active business is to the businessa active business as conducted by distributing1 and reference to the distributing2 active business is to the businessa active business as conducted by distributing2 each of controlled1 and controlled2 will continue to own and actively operate its respective assetsb which assets will have a fair_market_value in excess of two-thirds of the total fair_market_value of the gross assets of each of controlled1 and controlled2 plr-147900-01 respectively immediately after the spin-off and the subsidiary2 stock drop-down each of controlled1 and controlled2 also will own its respective assetsa however in accordance with the requirements of certain federalagencya orders section b b of the stateb code and a federalagencya opinion pertaining to a prior transaction commonparent intends to transfer control with respect to certain functions but not ownership of the assetsa held by its subsidiaries including those assets to be held by controlled1 and controlled2 following the businessb asset drop-down the spin-off and the subsidiary2 stock drop-down to organizationa prior to the end of the second quarter of the year3 calendar_year organizationa will assume the functions currently performed by the organizationb as well as certain other additional functions with respect to the assetsa currently held by distributing1 and distributing2 that will be transferred to controlled1 and controlled2 in the businessb asset drop-down representations the following representations have been made in connection with the proposed transaction a b c d e the indebtedness if any owed by controlled1 and controlled2 to distributing1 and distributing2 respectively after the distribution of the controlled1 stock and controlled2 stock will not constitute stock_or_securities no part of the controlled1 stock or the controlled2 stock to be distributed by distributing1 and distributing2 will be received by commonparent as a creditor employee or in any capacity other than that of a shareholder of distributing1 and distributing2 the five years of financial information submitted on behalf of the distributing1 active business and the distributing2 active business is representative of its present operations and there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of the businessb active business as conducted by each of distributing1 and distributing2 is representative of the present operations of each of distributing1 and distributing2 with regard to businessbactivity and there have been no substantial operational changes since the date of the last financial statements submitted following the spin-off distributing1 distributing2 controlled1 and controlled2 will each continue the active_conduct of its business independently and with its separate employees f the spin-off is primarily being undertaken for regulatory reasons plr-147900-01 specifically the spin-off allows commonparent to comply with the requirements set forth in the stateb code the federalagencya orders and the federalagencya opinion the spin-off is also being undertaken for the following corporate business purposes i to provide for greater corporate and organizational separation of businessb from businessa which will a provide investors with a clearer view of the value to be unlocked in each business b foster accountability of each business and c permit more efficient financing all of which will result in enhanced efficiencies and economics ii to focus management and technical expertise to maximize the potential growth of both regulated and non- regulated operations and to evaluate the performance of these separate businesses iii to facilitate management’s strategy to grow commonparent’s unregulated businesses to evaluate other business opportunities to explore ways to improve their results of operations to continuously evaluate and where necessary reshape commonparent’s business and to grow earnings and improve shareholder value and iv to allow commonparent to conduct businessb separate and apart from businessa in compliance with the separation requirements of federal and state restructuring legislation and codes of conduct and to permit management to respond more efficiently to regulatory changes and new requirements brought on by deregulation all of these corporate business purposes will permit commonparent to effect fit and focus within the meaning of revproc_96_30 1996_1_cb_696 with respect to its businessb the spin-off is motivated in whole or substantial part by all of these regulatory and corporate business purposes g h i other than i the transfer of the stock of controlled1 and controlled2 in the subsidiary2 stock drop-down and ii the merger of controlled2 with and into subsidiary3 a wholly-owned first-tier limited_liability_company of subsidiary2 there is no plan or intention by commonparent to sell exchange transfer by gift or otherwise dispose_of any stock_or_securities in either distributing1 distributing2 subsidiary2 controlled2 or controlled1 after the spin-off except for periodic sinking_fund redemptions of shares of the outstanding cumulative preferred_stock of distributing1 and distributing2 there is no plan or intention by distributing1 distributing2 controlled1 and controlled2 directly or through any subsidiary_corporation to purchase any of its outstanding_stock respectively after the spin-off other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 other than i the transfer of the stock of controlled1 and controlled2 in the subsidiary2 stock drop-down and ii the merger of controlled2 with and into subsidiary3 a wholly-owned first-tier limited_liability_company of subsidiary2 there is no plan or intention to liquidate distributing1 plr-147900-01 distributing2 controlled1 and controlled2 to merge any such corporation with any other corporation or to sell or otherwise dispose_of any of the assets of any such corporation subsequent to the spin-off except in the ordinary course of business the total adjusted_basis and the fair_market_value of the assets transferred to controlled1 and controlled2 by distributing1 and distributing2 respectively each equals or exceeds the sum of the liabilities assumed by controlled1 and controlled2 plus any liabilities to which the transferred assets are subject and the liabilities assumed in the spin-off and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred neither distributing1 nor distributing2 accumulated its receivables or made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing1 or distributing2 and controlled1 and controlled2 respectively at the time of or subsequent to the spin-off immediately before the spin-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d neither distributing1 nor distributing2 will have an excess_loss_account in the controlled1 or the controlled2 stock respectively immediately before the spin-off see sec_1_1502-19 payments made in connection with all continuing transactions if any between distributing1 and distributing2 on the one hand and controlled1 and controlled2 on the other hand will be for fair_market_value based on terms and conditions arrived at by parties bargaining at arms-length however certain payments may be at cost as dictated by constraints imposed by federalagencya federalagencyb and other regulatory agencies no two parties to the transaction are investment companies as defined in sec_368 and iv for purposes of code sec_355 immediately after the completion of the transactions described in the ruling_request no person determined after applying code sec_355 will hold stock possessing j k l m n o p plr-147900-01 percent or more of the total combined voting power or total value of shares of all classes of the stock of any of distributing1 distributing2 controlled1 or controlled2 that was acquired by purchase as defined in code sec_355 and during the five-year period determined after applying code sec_355 ending on the date of the completion of the transaction described in the ruling_request q r the spin-off is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the total combined voting power of all classes of stock of distributing1 distributing2 controlled1 or controlled2 entitled to vote or stock possessing or more of the total value of all classes of stock of distributing1 distributing2 controlled1 or controlled2 there is currently no excess_loss_account in the stock of any of distributing1 distributing2 controlled1 or controlled2 and accordingly the proposed spin-off will not result in the elimination of any excess_loss_account in the stock of any of distributing1 distributing2 controlled1 or controlled2 rulings based solely on the information submitted and on the representations made it is held as follows the respective transfers by the distributing corporations to the controlled corporations of assets solely in exchange for all of the stock of the controlled corporations as described above followed by the distributions of all of the stock of the controlled corporations to commonparent the distributions will be a reorganization within the meaning of sec_368 the distributing corporations and the controlled corporations will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by the distributing corporations upon the respective transfers of assets to the controlled corporations in exchange for stock of the controlled corporations as described above sec_361 and sec_357 no gain_or_loss will be recognized by the controlled corporations on the respective receipt of the assets in exchange for stock in the controlled corporations as described above sec_1032 the basis of the distributing corporations’ assets received by the controlled corporations respectively will be the same as the basis of such assets in the hands of the distributing corporations respectively immediately prior to the spin-off described above sec_362 plr-147900-01 the holding_period of the distributing corporations’ assets received by the controlled corporations respectively will include the period during which such assets were held by the distributing corporations respectively sec_1223 no gain_or_loss will be recognized by the distributing corporations upon the distributions of their stock in the controlled corporations to commonparent pursuant to the plan_of_reorganization as described above sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of commonparent upon the receipt of the stock of the controlled corporations in the distributions by the distributing corporations as described above sec_355 the basis of the distributing1 stock and the controlled1 stock in the hands of the shareholders of distributing1 after the spin-off will collectively be the same as the aggregate basis of the distributing1 stock held immediately before the spin-off and such basis will be allocated between the distributing1 stock and controlled1 stock in proportion to their relative fair market values at the time of the spin-off in accordance with sec_1_358-2 the basis of the distributing2 stock and the controlled2 stock in the hands of the shareholders of distributing2 after the spin-off will collectively be the same as the aggregate basis of the distributing2 stock held immediately before the spin-off and such basis will be allocated between the distributing2 stock and controlled2 stock in proportion to their relative fair market values at the time of the spin-off in accordance with sec_1_358-2 the holding_period of the stock of the controlled corporations including any fractional share of the stock of the controlled corporations received by commonparent in the distributions will include the holding_period of the stock of the respective distributing corporations on which the distributions are made provided the stock of the distributing corporations is held as a capital_asset on the date of the distributions sec_1223 earnings_and_profits will be allocated between the distributing corporations and the controlled corporations respectively in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 no opinion is expressed as to the tax treatment of the transactions under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in accordance with the power_of_attorney on file with this office a copy of this letter is being sent by facsimile and mail to the taxpayer’s representative a copy of this letter must be attached to any income_tax return to which it is relevant plr-147900-01 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely steven j hankin senior technical reviewer branch office of associate chief_counsel corporate cc
